STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                                    FILED
                                                                          November 19, 2020
                                                                                released at 3:00 p.m.
vs.) No. 19-0016 (Fayette County 18-F-28 and 18-F-163)                      EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

David L. Ingram,
Defendant Below, Petitioner


                             MEMORANDUM DECISION

              Petitioner David L. Ingram, by counsel, Matthew Brummond, appeals from
an order of the Circuit Court of Fayette County entered on December 10, 2018, sentencing
him upon his conviction of one count of delivery of cocaine, a Schedule II narcotic, and
one count of delivery of methamphetamine, a Schedule II narcotic, in violation of West
Virginia Code § 60A-4-401 (2020). The State of West Virginia, by counsel, Gordon L.
Mowen, II and Mary Beth Niday, filed a response. On appeal, Petitioner challenges the
validity of his sentence, contending that under the facts and circumstances of this case, a
sentence of life imprisonment with mercy imposed pursuant to West Virginia Code § 61-
11-18(c) (2000), 1 our recidivist statute, is constitutionally disproportionate to the offenses.

              After considering the parties’ written and oral arguments, as well as the record
on appeal and the applicable law, this Court finds no substantial question of law and no
prejudicial error. For these reasons, a memorandum decision affirming the circuit court’s
order is appropriate under Rule 21 of the Rules of Appellate Procedure.

             The facts of this case are straightforward. On April 12, 2017, a confidential
informant (hereinafter “the CI”), cooperating with the Oak Hill Police Department and the
Central West Virginia Drug Task Force in exchange for a non-prosecution agreement on
drug-related charges, purchased 0.383 grams of cocaine from Petitioner for fifty dollars.
The purchase took place inside Petitioner’s home at Shiloh Mobile Home Park in Fayette


       1
        Effective June 5, 2020, the Legislature amended West Virginia Code § 61-11-18,
making substantial changes to the recidivist statute. Unless specifically noted, all
references in this opinion to the statute or its subsections are to the earlier version; at oral
argument, both parties agreed that the amended version does not apply to the instant case.
                                               1
County, West Virginia, and the CI was equipped with a camera at the time of the
transaction. Thereafter, on April 18, 2017, the CI purchased 0.510 grams of
methamphetamine from Petitioner for sixty dollars. This purchase took place inside
Petitioner’s vehicle, which was located in the parking lot at the Dollar Tree in Oak Hill,
Fayette County, West Virginia, and the CI was equipped with a recording device at the
time of the transaction.

              On January 10, 2018, Petitioner was indicted on two charges, delivery of
cocaine and delivery of methamphetamine, both Schedule II controlled substances, in
violation of West Virginia Code § 60A-4-401. On August 31, 2018, at the conclusion of a
one-day trial, Petitioner was convicted on both counts in the indictment. Four days later,
on September 4, 2018, the State filed a Recidivist Information and an Amended Recidivist
Information 2 alleging that Petitioner had previously been convicted of two felonies: non-
aggravated robbery, which offense took place in 1997, and attempt to commit third offense
shoplifting, which offense took place in 2015.

              On October 1, 2018, the circuit court held a hearing on what it had expected
to be Petitioner’s “admission to this [recidivist] information filed by the State of West
Virginia alleging that Mr. Ingram is a twice convicted felon.” However, the parties
presented an agreement that had been reached between them, specifically: Petitioner would
admit to having previously been convicted of attempted third-offense shoplifting, a non-
violent felony, and in return, the State would not seek a life sentence pursuant to West
Virginia Code § 61-11-18(c), but rather would seek to have the minimum term of
Petitioner’s indeterminate sentence doubled pursuant to subsection (a) of the statute. 3 After
hearing the argument of the parties, the court refused, in no uncertain terms, to accept the
agreement.




       2
           The substance of the amendment is not relevant to the issues in this case.
       3
           West Virginia Code § 61-11-18(a) provided, in relevant part, that when

                it is determined . . . that such person had been before convicted
                in the United States of a crime punishable by confinement in a
                penitentiary, the court shall, if the sentence to be imposed is for
                a definite term of years, add five years to the time for which
                the person is or would be otherwise sentenced. Whenever in
                such case the court imposes an indeterminate sentence, the
                minimum term shall be twice the term of years otherwise
                provided for under such sentence.


                                                2
              I don’t see this as in the interest of public justice. Unless
              there’s some reason, the courthouse records burned up there
              and nobody can find them or whatever. And I can see why the
              defendant would jump all over this. I was under the impression
              when my secretary said this was schedule[d] that he was going
              to enter an admission to both of those. And to enter admissions
              to the least offensive was, you know. Ms. Fraley has done an
              excellent job of selling whatever she sold to Ms. Campbell.
              The problem is the Court’s not buying it. So the jury trial will
              continue. The agreement is rejected by the Court as not being
              in the interest of public justice.

Accordingly, the recidivist trial was rescheduled and on October 24, 2018, the jury found
that Petitioner was the individual previously convicted of both non-aggravated robbery and
attempted third-offense shoplifting.

              On December 10, 2018, a sentencing hearing was held. Petitioner conceded
that his 1997 offense, non-aggravated robbery, had involved a threat of force and was
therefore a “qualifying offense” under the recidivist statute, 4 but urged the circuit court to
consider the fact that the offense had occurred twenty-one years earlier, at a time when
Petitioner was only eighteen years old. As for the charges of delivery of cocaine and
methamphetamine (hereinafter “the triggering offenses”), 5 Petitioner argued that neither of
these controlled buys had involved actual or threatened violence, and that a recidivist
sentence would therefore violate the proportionality principle set forth in article III, section
5 of the West Virginia Constitution. The circuit court rejected these arguments. After
hearing the argument of counsel and Petitioner’s allocution, the circuit court noted
Petitioner’s lack of cooperation in providing information for the presentence report, his
lack of remorse, and his extensive criminal history, which included twenty-six offenses


       4
          The term “qualifying offense” does not appear in the statute, but was adopted by
this Court in a long line of decisions limiting the broad language of subsection (c) to require
that at least one of a defendant’s prior felony offenses involved violence or the threat of
violence. In the revised statute, West Virginia Code § 61-11-18 (2020), the term
“qualifying offense” is now found in subsection (a) and carries a different meaning. See
text infra.
       5
         Again, the term “triggering offense” does not appear in the statute, but was adopted
by this Court to limit the broad language of subsection (a) by requiring that the felony
offense subject to an enhanced sentence must also involve violence or the threat of
violence. See text infra. In subsection (a) of the revised statute, the Legislature has rendered
the “triggering offense” language moot by specifically enumerating seventy-two felony
offenses subject to enhancement.
                                               3
spanning the course of twenty years. 6 The court further noted that “based on the phone
records from the Southern Regional Jail . . . [t]his defendant’s family did everything they
could, short of killing this confidential informant, to keep her from coming to trial.”
Additionally, the court noted that Petitioner had been an addict for a number of years and
“[d]oesn’t appear to have taken any steps to get clean from drugs.” Finally, the court found
that the triggering offenses, delivery of cocaine and methamphetamine, “are considered
violent or potentially violent by this Court.” Accordingly, the court sentenced Petitioner
to life with mercy on Count One of the Indictment, delivery of cocaine, and one-to-five
years’ imprisonment on Count Two, delivery of methamphetamine, said sentences to be
served consecutively. The court also imposed a fine of $1,000.00, together with all court
costs.

               “‘“The Supreme Court of Appeals reviews sentencing orders . . . under a
deferential abuse of discretion standard, unless the order violates statutory or constitutional
commands.” Syllabus point 1, in part, State v. Lucas, 201 W. Va. 271, 496 S.E.2d 221
(1997).’ Syllabus Point 1, State v. Booth, 224 W. Va. 307, 685 S.E.2d 701 (2009).” Syl.
Pt. 1, State v. Kilmer, 240 W. Va. 185, 808 S.E.2d 867 (2017).

                In analyzing Petitioner’s challenge to his sentence, we begin with the text of
West Virginia Code § 61-11-18(c), which provided in relevant part that “[w]hen it is
determined . . . that such person shall have been twice before convicted in the United States
of a crime punishable by confinement in a penitentiary, the person shall be sentenced to be
confined in the state correctional facility for life.” Petitioner contends that under the facts
and circumstances of this case, a sentence of life imprisonment with the possibility of
parole in fifteen years violates the proportionality clause of the West Virginia Constitution,
article 3, section 5. In this regard, Petitioner stresses the following facts with respect to the
triggering offenses: that the drug sales in question were controlled buys, set up by law
enforcement authorities; that the sales were of very small quantities of drugs, and involved
very small amounts of money; that the sales took place in confined spaces, a trailer and a
vehicle, where there could be no unanticipated problems created by outside forces; and that
there was no actual violence and no overt threat of violence in either transaction. With
respect to the underlying felony, non-aggravated robbery, which Petitioner concedes
involved the threat of violence, he stresses that the conviction was too remote to indicate
an ongoing propensity for violence; 7 that he was only eighteen years old at the time of

6
  Although many of the offenses were traffic and vehicle related, in addition to the two
offenses charged in the Recidivist Information, Petitioner’s criminal history included six
shoplifting offenses, two obstruction offenses, destruction of property, assault, and
malicious wounding (reduced to a misdemeanor per plea bargain).
7
 Petitioner committed the robbery in January, 1997, more than twenty years prior to his
commission of the triggering offenses in April, 2017. Under the amendments to West
Virginia Code § 61-11-18 that went into effect on June 5, 2020, the passage of more than
                                               4
commission of the offense; and that his only role in the robbery was driving the getaway
car.

               Until recently, this Court’s proportionality jurisprudence followed a linear
path forward from the seminal case of Wanstreet v. Bordenkircher, 166 W. Va. 523, 276
S.E.2d 205 (1981), until we came to a fork in the road – and seemingly veered off in two
separate directions. In Wanstreet, we first acknowledged that West Virginia’s recidivist
statute, which has been deemed to be “among the most draconian in the nation,” id. at 536,
276 S.E.2d at 213 (citations omitted), has been upheld by this Court on numerous occasions
against both state and federal constitutional challenge. See, e.g., State v. Vance, 164 W.
Va. 216, 262 S.E.2d 423 (1980). However, after cataloguing the many cases in which we
have vacated individual recidivist sentences on both substantive and procedural grounds,
we affirmed our longstanding adherence to the principle that the statute should be applied
“in a restrictive fashion in order to mitigate its harshness.” Wanstreet, 166 W. Va. at 528,
276 S.E.2d at 209.

              Following our decision in Wanstreet, this Court decided State v. Cooper, 172
W. Va. 266, 304 S.E.2d 851 (1983), in which we explained that “[t]here are two tests to
determine whether a sentence is so disproportionate to a crime that it violates our
constitution. The first is subjective and asks whether the sentence for the particular crime
shocks the conscience of the court and society. If a sentence is so offensive that it cannot
pass a societal and judicial sense of justice, the inquiry need not proceed further.” Id. at


twenty years elapsing between the robbery and the triggering offenses mandates that the
former may not be considered as a qualifying offense. However, as noted previously, the
statutory amendment, having become effective after the petitioner’s sentencing, does not
apply in this case. See, e.g., Syl. Pt. 13, in part, State v. Shingleton, 237 W. Va. 669, 790
S.E.2d 505 (2016), superseded by statute on other grounds, State v. Sites, 241 W. Va. 430,
825 S.E.2d 758 (2019):

              The statutory penalty in effect at the time of a defendant's
              criminal conduct shall be applied to the defendant's
              conviction(s). Where a statutory amendment mitigating
              punishment becomes effective prior to sentencing, West
              Virginia Code § 2–2–8 (2013) allows a defendant to seek
              application of the mitigated punishment before the trial court.
              (Emphasis supplied.)




                                             5
272, 304 S.E.2d at 857 (citation omitted). Thereafter, if the sentence passes the subjective
test, the Court applies an objective test:

              In determining whether a given sentence violates the
              proportionality principle found in Article III, Section 5 of the
              West Virginia Constitution, consideration is given to the nature
              of the offense, the legislative purpose behind the punishment,
              a comparison of the punishment with what would be inflicted
              in other jurisdictions, and a comparison with other offenses
              within the same jurisdiction.

Id. (citing Syl. Pt. 5, Wanstreet, 166 W. Va. at 523-24, 276 S.E.2d at 207).

       Mere months after our decision in Cooper, we fleshed out the factors governing our
consideration of the nature of the offense in syllabus point 7, State v. Beck, 167 W. Va.
830, 286 S.E.2d 234 (1981), emphasizing that the gravamen of the analysis is violence:

              The appropriateness of a life recidivist sentence under our
              constitutional proportionality provision found in Article III,
              Section 5, will be analyzed as follows: We give initial
              emphasis to the nature of the final offense which triggers the
              recidivist life sentence, although consideration is also given to
              the other underlying convictions. The primary analysis of
              these offenses is to determine if they involve actual or
              threatened violence to the person since crimes of this nature
              have traditionally carried the more serious penalties and
              therefore justify application of the recidivist statute.

              Thereafter, we continued to consider all proportionality challenges utilizing
the framework established in Wanstreet, Cooper, and Beck. As directed in Beck, our
analysis in each case focused on the violence involved in both the triggering offense and
the qualifying offenses, “since crimes of this nature have traditionally carried the more
serious penalties and therefore justify application of the recidivist statute.” Beck, 167 W.
Va. at 830, 286 S.E.2d at 236; compare State ex rel. Appleby v. Recht, 213 W. Va. 503,
583 S.E.2d 800 (2002) (third offense driving under the influence is a crime of violence for
purposes of recidivist sentencing) with State v. Kilmer, 240 W. Va. 185, 808 S.E.2d 867
(2017) (driving while revoked, even though revocation was for DUI, is not a crime of
violence).

             In 2019, as a result of two cases decided by this Court in close temporal
proximity to each other, it became apparent that the determination of what was, or wasn’t,
a crime of violence was an elusive one in many instances, and particularly in cases
involving drug offenses, thus bringing an element of subjectivity into what had long

                                             6
seemed a straightforward analysis. In State v. Lane, 241 W. Va. 532, 826 S.E.2d 657
(2019), we reversed a recidivist sentence, concluding that the triggering offense, delivery
of four oxycodone pills, did not involve any “actual or threatened violence,” inasmuch as
the sale had been a controlled buy which took place at the petitioner’s residence. We
concluded that this result was supported by our decision in State ex rel. Boso v. Hedrick,
181 W. Va. 701, 708, 391 S.E.2d 614, 621 (1990) (quoting, in part, Wanstreet, 166 W. Va.
at 534, 276 S.E.2d at 212), where we wrote that “the third felony is entitled to more scrutiny
than the previous felony convictions for purposes of proportionality ‘since it provides the
ultimate nexus to the sentence.’” Lane, 241 W. Va. at 539-40, 826 S.E.2d at 664-65. Justice
Armstead dissented in Lane, on the ground, inter alia, that “situations, such as the one at
bar, involving use of confidential informants to conduct purchases of controlled substances
are inherently dangerous and fraught with a serious risk of violence.” Id. at 545, 826 S.E.2d
at 670.

              Less than two months later, in State v. Norwood, 242 W. Va. 149, 832 S.E.2d
75 (2019), we upheld a recidivist sentence on facts that differed from Lane in only one
material respect: the particular drug involved in the triggering offense was heroin rather
than oxycontin. “[D]ue to the nature of heroin itself, heroin trafficking clearly warrants
application of the recidivist statute. The delivery and ultimate use of heroin carries with it
an inherent risk of violence to a person. From the moment of its clandestine creation,
heroin is illegal[.]” Id. at 158, 832 S.E.2d at 84. Justice Workman dissented and Justice
Walker concurred and dissented; both Justices pointed out that the petitioner had
“expressly waived his constitutional right to make this [proportionality] challenge,” id. at
161, 832 S.E.2d at 87, and Justice Workman went on to argue that “[t]he majority’s
decision unquestionably conflicts with our existing law [in Lane] and undeniably treats two
similarly situated individuals disparately.” Id. at 163, 832 S.E.2d at 89. 8

              Following Norwood, the constitutional proportionality of a recidivist sentence
in any case where the triggering offense and/or at least one prior offense were drug-related
felonies appeared to hinge on whether the drug was illegal “[f]rom the moment of its
clandestine creation,” 242 W. Va. at 158, 832 S.E.2d at 84, or whether it was a
pharmaceutical product that could, in other circumstances, be prescribed by a physician.
Accordingly, the State contends that the instant case is clearly governed by Norwood,
arguing that since the drugs in question, cocaine and methamphetamine, have no legitimate
medical use, their trafficking is a crime of violence for proportionality analysis. Petitioner,
in contrast, argues that the case is nonetheless governed by Lane, for two reasons. First,
since the transactions in question were so small – half a gram each of the two drugs, sold

8
  The dissent also questioned whether the petitioner’s prior offenses, one for distribution
or possession with intent to distribute marijuana, and one for eluding the police in a vehicle,
could be considered crimes of violence. Norwood, 242 W. Va. at 163, 832 S.E.2d at 89.


                                              7
for $50.00 and $60.00, respectively – Petitioner argues that a life sentence is grossly
disproportionate to the scale of the crime. Second, Petitioner argues that a controlled buy,
i.e., one set up and monitored by the police, and involving a confidential informant, is far
less likely to “go sideways” than a street transaction and is therefore far less prone to erupt
in violence. Neither of these arguments is persuasive. The quantity of heroin in Norwood
was totally irrelevant to the Court’s analysis, and in fact, although the amount was not
specifically designated in the opinion, it was necessarily small. 9 Further, implicitly
rejecting the rationale set forth in Lane, the Norwood Court deemed any controlled buy
involving a confidential informant to be inherently dangerous: “Had those recording
devices been discovered, or the fact that the C.I. was cooperating with the Task Force been
revealed, there would have been a substantial risk of violence to the C.I.” 242 W. Va. at
158, 832 S.E.2d at 84. 10

              Subsequent to the parties’ submission of their respective briefs in this case,
this Court issued its decision in State v. Hoyle, 242 W. Va. 599, 836 S.E.2d 817 (2019), in
which we resolved the tension between Lane and Norwood by first going back to a core
principle: “the underlying purpose of the recidivist statute is ‘the imposition of increased
confinement for the dangerous criminal who repeatedly commits serious crimes.’” Id. at
__, 836 S.E.2d at 832 (quoting State v. Kilmer, 240 W. Va. 185, 187, 808 S.E.2d 867, 869
(2017)). After recounting the facts of Lane and Norwood, which we found to be “nearly
identical,” we acknowledged “the need for consistency in our law” and held that,

              for purposes of a life recidivist conviction under West Virginia
              Code § 61-11-18(c), two of the three felony convictions
              considered must have involved either (1) actual violence, (2) a
              threat of violence, or (3) substantial impact upon the victim
              such that harm results. If this threshold is not met, a life
              recidivist conviction is an unconstitutionally disproportionate
              punishment under Article III, Section 5 of the West Virginia
              Constitution.

240 W. Va. at __, 836 S.E.2d at 833.

       We conclude that Petitioner’s sentence must be upheld pursuant to the test
established in Hoyle. Petitioner concedes that his underlying felony conviction for non-


       9
          In Norwood, the police gave the confidential informant $280.00 to purchase 3.5
grams of cocaine. Because the seller arrived at the designated meeting spot with no cocaine
to sell, the CI purchased heroin instead. 242 W. Va. at 153, 832 S.E.2d at 79.
       10
         It will also be recalled that the petitioner and/or members of his family apparently
threatened the confidential informant, attempting to prevent her from testifying at trial.
                                              8
aggravated robbery involved a threat of violence, and pursuant to the recidivist statute in
effect at the time of Petitioner’s sentencing, the circuit court had the discretion to consider
this felony conviction in the proportionality analysis notwithstanding Petitioner’s
remoteness claim. See note 7 supra. Additionally, the circuit court specifically found that
the triggering offenses, distribution of cocaine and methamphetamine, “are considered
violent or potentially violent by this [c]ourt.” This finding was not clearly erroneous, given
the facts of this case and the apparent threats made to the confidential informant to prevent
her from testifying; and further, it is wholly consistent with this Court’s analysis in
Norwood concerning controlled buys of street drugs. Finally, it is beyond dispute that both
cocaine and methamphetamine, like heroin, are “a silent scourge that [have] saturated our
State[,]” Norwood, 242 W. Va. at 158, 832 S.E.2d at 84, destroying the lives of users and
their families and in many instances causing death. See State v. Gaskins, No. 18-0575,
2020 WL 3469894 (W. Va. June 25, 2020) (memorandum opinion) (likening cocaine to
heroin, citing the “substantial impact on the victim of the crime . . . due to [the drug’s]
often fatal nature to its users”).

             In summary, in Petitioner’s case, both triggering offenses as well as the prior
non-aggravated robbery offense meet not just one, but two, of the factors established in
Hoyle. Accordingly, we conclude that the sentence imposed by the circuit court was not an
unconstitutionally disproportionate punishment under article III, section 5 of the West
Virginia Constitution.

             For the foregoing reasons, we affirm.

                                                                                    Affirmed.

ISSUED: November 19, 2020

CONCURRED IN BY:
Justice Margaret L. Workman
Justice Evan H. Jenkins
Justice John A. Hutchison

CONCURRING BUT WRITING SEPARATELY:
Chief Justice Tim Armstead

Chief Justice Armstead concurring:

       I concur with the majority’s decision insofar as it upholds the circuit court’s
imposition of a recidivist life sentence. Moreover, I do not disagree with the finding within
the decision that, applying the test set forth in State v. Hoyle, 242 W. Va. 599, 836 S.E.2d
817 (2019), the “Petitioner’s sentence must be upheld.” However, I write separately

                                              9
because I believe that the imposition of the recidivist life sentence in this case is proper
pursuant to the clear language of the recidivist statute, separate and apart from the test
established in Hoyle. In addition, I believe that the inconsistency in applying the recidivism
statute that has been lamented in recent decisions, including in Hoyle, is a result of the
decision of the Court some decades ago to stray from simply following the statute as
written.

       West Virginia Code § 61-11-18 (2000) provides, in pertinent part:

              (c) When it is determined, as provided in section nineteen of
              this article, that such person shall have been twice before
              convicted in the United States of a crime punishable by
              confinement in a penitentiary, the person shall be sentenced to
              be confined in the state correctional facility for life.

        This statute is clear and unambiguous. It is a long-standing rule of statutory
interpretation that this Court is to give plain meaning to a statute, so long as the statute is
clear upon its face. “A statutory provision which is clear and unambiguous and plainly
expresses the legislative intent will not be interpreted by the courts but will be given full
force and effect.” Syl. Pt. 2, State v. Epperly, 135 W.Va. 877, 65 S.E.2d 488 (1951).
“Where the language of a statute is plain and unambiguous, there is no basis for application
of rules of statutory construction; but courts must apply the statute according to the
legislative intent plainly expressed herein” Syl. Pt. 1, Dunlap v. State Compensation
Director, 149 W.Va. 266, 140 S.E.2d 448 (1965).

       However, despite the clear language of this statute, this Court has issued a number
of opinions imposing additional qualifications, none of which are included in the express
language of the recidivist statute, that must be met for the imposition of recidivist
sentences. As I noted in my dissent in State v. Lane, I believe the recidivist statute should
be applied as written and that the additional requirements imposed in Wanstreet and its
progeny, including State v. Beck, 167 W.Va. 830, 286 S.E.2d 234 (1981)(holding that the
offenses giving rise to the recidivist life sentence should be analyzed to determine “if they
involve actual or threatened violence to the person”), are beyond the scope of the statutory
requirement. See State v. Lane, 241 W. Va. 532, 826 S.E.2d 657 (2019) (Armstead, J.,
dissenting).

       Beginning with the decision in Wanstreet v. Bordernkircher, 166 W.Va. 523, 276
S.E.2d 205 (1981), this Court has attempted to reconcile its apparent concern that
application of the statute as written is unconstitutional with its desire to step into the shoes
of the Legislature and “fix” the statute. If the Court deemed the statute to be
unconstitutional, a view with which I firmly disagree, it was within the authority of the
Court in Wanstreet or in any of the subsequent decisions interpreting the statute, to declare
it unconstitutional. In such case, it would have been within the Legislature’s role, if it so

                                              10
chose, to attempt to “fix” the statute, or revise it in such manner as to address the
constitutional deficiencies. Instead, the Court essentially said “if a defendant meets these
additional conditions,” none of which have ever been in the statute, we will deem its
application constitutional. In doing so, regardless of its altruist motives, it engaged in a
textbook case of “legislating from the bench.” This effort has been ongoing now for almost
four decades with varying, and often inconsistent, results. 11

        The majority decision in this case concludes that Petitioner’s sentence must be
upheld and I agree. It has based such holding primarily on Hoyle and, because the majority
of the court adopted the standard set forth in Hoyle in 2019, I believe that the facts in this
case meet the Hoyle standard. However, deference to the clear words of the statute provide
the proper support for the decision to uphold Petitioner’s recidivist life sentence. Following
Petitioner’s convictions for delivery of cocaine and delivery of methamphetamine, the
State filed a Recidivist Information and an Amended Recidivist Information alleging that
Petitioner had previously been convicted of the following two felonies: non-aggravated
robbery and attempt to commit third offense shoplifting. The Petitioner was found to be
the same individual previously convicted of those crimes. Petitioner was convicted of three
felonies and was properly sentenced pursuant to the clear language of the statute. Under
the statute, these facts alone warrant imposition of the recidivist life sentence.

      Accordingly, I concur in the Court’s decision affirming Petitioner’s sentence for the
reasons stated in this separate opinion.



DISSENTING:
Justice Elizabeth D. Walker

WALKER, J., dissenting.

       I am perplexed by how the majority can uphold a recidivist life sentence under West
Virginia Code § 61-11-18(c) when Petitioner’s triggering offenses of delivery of Schedule
II narcotics 12 involved two small controlled buys with a street value of about $110 from an

       11
          As the majority opinion points out, earlier this year the Legislature revised the
recidivism statute in several regards. It has outlined the crimes that are to be considered
qualifying offenses and more specifically defined how such offenses are to be considered
when imposing a life sentence. While the current case does not fall within the scope of the
recently-enacted statute, the Legislature has presumably responded to the long line of cases
interpreting the prior version of the statute and exercised its legislative role to revise the
statute.
       12
            See W. Va. Code 60A-4-401.
                                             11
acquaintance, who happened to be a confidential informant. The majority claims that the
gravamen of its analysis is whether Petitioner’s offenses involved violence, but the record
reveals his triggering offenses involved no actual or threatened violence whatsoever.

        Our Legislature created a recidivist life enhancement to punish more severely those
individuals who show a propensity toward repeated criminal conduct. Under West Virginia
Code § 61-11-18(c), a defendant convicted of a third felony offense shall be sentenced to
life imprisonment with the possibility of parole. But the Legislature’s authority to
prescribe harsher punishment for habitual criminals is not without constitutional oversight.
It is limited by the principle of proportionality that is embedded in the West Virginia
Constitution. 13 Simply put, that concept dictates that the punishment should fit the crime.
14



       Just last year in State v. Hoyle, 15 this Court held that a life recidivist conviction
cannot not pass constitutional muster unless two of the three felony convictions involve
violence or substantial impact upon the victim:

             For purposes of a life recidivist conviction under West Virginia Code
       § 61-11-18(c), two of the three felony convictions considered must have
       involved either (1) actual violence, (2) a threat of violence, or (3) substantial
       impact upon the victim such that harm results. If this threshold is not met, a
       life recidivist conviction is an unconstitutionally disproportionate
       punishment under Article III, Section 5 of the West Virginia Constitution. 16

       Applying Hoyle’s standard to the facts of this case, we first review the
circumstances surrounding Petitioner’s triggering offenses—the delivery of small
quantities of cocaine and methamphetamine to a confidential informant—and find they
involved no actual or threatened violence, or substantial impact on the victim. There is no
testimony or evidence in the record to support the majority’s finding. And looking at


       13
         See W. Va. Const. art. III, § 5, in part (“Penalties shall be proportioned to the
character and degree of the offence.”).
       14
          Weems v. United States, 217 U.S. 349, 367 (1910) (stating generally,
proportionality is a foundational “precept of justice that punishment for [a] crime should
be graduated and proportioned to [the] offense.”).
       15
            242 W. Va. 599, 836 S.E.2d 817 (2019).

        Syl. Pt. 12, Hoyle, 242 W. Va. 599, 836 S.E.2d 817; see also State v. Beck, 167
       16

W. Va. 830, 286 S.E.2d 234 (1981).


                                              12
Petitioner’s prior felony convictions, there was a single violent felony (non-aggravated
robbery) and a single nonviolent felony (attempted third offense shoplifting). Because only
one of Petitioner’s three considered felonies met the Hoyle criteria, this Court should have
reversed the trial court. I cannot join the majority’s conclusion that the imposition of a
recidivist life sentence for the three felonies for which Petitioner stands convicted
withstands a proportionality challenge under our Constitution. 17

        In State v. Lane, 18 this Court was faced with nearly identical facts and we reached
the opposite conclusion and reversed the trial court. In Lane, the defendant’s prior felony
convictions included one violent and one nonviolent offense when the triggering felony
was the trafficking of four Oxycodone pills during a controlled drug buy. We reasoned
that, unlike heroin, 19 Oxycodone trafficking was not a dangerous felony sufficient to trigger
a recidivist life conviction. In Lane and in Hoyle, we stated the need for at least two of the
three considered felonies to be violent before we could sustain a recidivist life conviction.

       In a recent case decided by the Supreme Court of Louisiana, with strikingly similar
facts to the one before us, the court overturned a recidivist sentence enhancement as
violating the defendant’s constitutional right not to be subjected to excessive punishment.
In State v. Kennon, 20 a police informant made two small controlled buys of cocaine and
methamphetamine from the defendant. The court found the 60-year habitual offender
sentence unconstitutional considering the non-violent nature of the crimes.

       The majority has strayed from our recently-established holding in Hoyle in an
apparent rush to condemn drugs generally and has created a threat of violence out of whole
cloth. The majority cites “the apparent threats made to the confidential informant to
prevent her from testifying” but fails to mention that those alleged threats came from
Petitioner’s family members well after the relevant crimes were committed and not from
him. The majority also concludes that this case is more similar to our prior decision in
Norwood 21 than Lane because the controlled buys were of “street drugs” like heroin. But
the majority misses the mark. In Norwood, this Court had legitimate reasons for treating
heroin differently. The most common risk of death or grave bodily injury from the


       17
            See W. Va. Const. art. III, § 5.
       18
            241 W. Va. 532, 826 S.E.2d 657 (2019).
       19
         See State v. Norwood, 242 W. Va. 149, 158, 832 S.E.2d 75, 84 (2019) (upholding
a recidivist life sentence when triggering offense was delivery of heroin; “[t]he delivery
and ultimate use of heroin carries with it an inherent risk of violence to a person.”).
       20
            -- So. 3d --, 2020 WL 5405710 (La. Sept. 1, 2020).
       21
            See note 7, infra.
                                               13
distribution of heroin arises from the risk of an overdose and every use of heroin presents
that risk. 22 In relative terms, Petitioner’s crimes pale in comparison to the lethal harm
caused by those responsible for the heroin epidemic that has devastated West Virginia.

        Just as my personal beliefs cannot drive my decision-making, I feel bound by the
Hoyle test in this case for one simple reason—my respect for the rule of law. Under Hoyle,
a life recidivist enhancement can pass constitutional muster even when small amounts of
illegal drugs are involved when two of a defendant’s three felony convictions considered
involved either actual or threatened violence, or substantial impact upon the victim such
that harm results. 23 But this case does not fit that mold. I respectfully dissent.




       22
            Commonwealth v. Carrillo, 131 N.E.3d 812, 820 (Mass. 2019).
       23
            Syl. Pt. 12, Hoyle, 242 W. Va. 599, 836 S.E.2d 817.
                                             14